EXHIBIT 99.1 Bezeq The Israel Telecommunication Corp. Limited To: The Tel Aviv Stock Exchange To: The Israeli Securities Authority On May 12, 2011, the Company obtainedan aggregateof NIS 1.6 billion in loans from Israeli banks. One billion shekels of the new debt is long-term debt (with a duration of approximately 6.2 years), and the remaining NIS 600 million is short-term debt of a one year duration. In addition to the aforementioned loans, the Company is expected, in the coming days, to issue an additional NIS 400 million of long-term debt (with a duration of approximately 6.2 years)to an institutional entity. A portion of the loan proceedswas received undera letter of undertaking to provide long-term credit received by the Company on February 17, 2011 from a banking corporation. As a result, the undertaking pursuant to such letter decreased from NIS 1.5 billion to NIS 700 million.
